Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered January 7, 1985, convicting him of murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Defense counsel’s strategic determination not to object to the prosecution’s use of prior inconsistent unsworn statements to impeach its own witness served to waive any objection thereto (CPL 470.05 [2]; People v McLeod, 109 AD2d 70). Moreover, although this trial tactic was not successful, it cannot be said that defense counsel’s performance at trial was not effective (see, People v Baldi, 54 NY2d 137).
Viewing the evidence adduced at the trial in the light most favorable to the People, we find it is legally sufficient to support the defendant’s conviction of the crimes charged (see, People v Lewis, 64 NY2d 1111). Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). We further find that the trial court’s denial of the defendant’s motion to set aside the verdict was proper (CPL 330.30 [1]; People v Attiya, 126 AD2d 733). Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.